DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The action references cited in the IDS, submitted on 10/17/2018, 02/13/2020, and 11/17/2021, have been considered.

Drawings
The drawings filed on 05/01/2018 are accepted. 

Claim Rejections - 35 USC § 101 Non-Statutory
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-48 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Specifically, representative Claim 1 recites:
A computerized method of locating lightning activity, the method comprising: receiving, by a server computing device from a satellite that detects lightning activity occurring in a geographic region, location coordinates and time data associated with lightning activity detected by the satellite; capturing, by the server computing device from at least one of one or more generating, by the server computing device, a plurality of ground point locations based upon the lightning feature data captured from the ground-based lightning sensors; comparing, by the server computing device, the ground point locations and the location coordinates received from the satellite to identify one or more sets of matched data; augmenting, by the server computing device, for each set of matched data, the location coordinates for the lightning activity received from the satellite with the lightning feature data captured from the ground-based sensors; and transmitting, by the server computing device, the augmented location coordinates for the lightning activity to one or more remote computing devices.
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements.”
Similar limitations comprise the abstract ideas of Claims 14, 27, and 38.
Under Step 1 of the analysis, claim 1 does belong to a statutory category, namely it is a process claim.  Likewise, claim 14 is a system claim, claim 27 is a process claim, and claim 38 is a system claim.  
Under Step 2A, prong 1, claim 1 is found to include at least one judicial exception, that being a mathematical process.  This can be seen in the claim limitations of “generating…a plurality of ground point locations based upon the lightning feature data…, “comparing…the ground point locations and the location coordinates received from the satellite to identify one or more sets of matched data…”, and “augmenting…the location coordinates for the lightning activity received from the satellite with the lightning feature data captured from the ground-based sensors…”  A review of the specification shows that all of these steps are performed using 
Similar limitations comprise the abstract ideas of Claims 14, 27, and 38.
What remains of the claimed method are merely data receiving steps, receiving location coordinates and time data associated with lightning activity detected by a satellite, and capturing lightning feature data for lightning activity detected by at least one of one or more ground-based lightning sensors; and a generic data output step transmitting the augmented location coordinates for the lightning activity to one or more remote computing devices, each of which is set forth at a highly generic level.
Under Step 2A, prong 2 of the analysis, no specific practical application associated is with the claimed method.  For instance, nothing is performed once the augmented location coordinates for the lightning activity are transmitted to one or more remote computing devices.
Under Step 2B, since the only step outside the judicial exception are generic data receiving steps, and a generic data output step, the claim does not include significantly more than the judicial exception.
As a result of the above analysis, claim 1, as well as claims 14, 27, and 38, do not appear to be patent eligible under 101.
With regards to the dependent claims, claims 2-13, 15-26, 28-37, and 39-48 provide additional features/steps which are part of an expanded algorithm, so these limitations should be considered part of an expanded abstract idea of the independent claims. 


Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Pessi (Pessi, Antti, et al., “Relationships among Lightning, Precipitation, and Hydrometeor Characteristics over the North Pacific Ocean, School of Ocean and Earth Science and Technology,” University of Hawaii at Manoa, Honolulu, Hawaii, April 2009, pp. 833-846.); in view of Rudlosky (Rudlosky, Scott D., “Evaluating Ground-Based Lightning Detection Networks using TRMM/LIS Observations,” 23rd International Lightning Detection, Tucson, AZ, March 2014, entire document.); and further in view of Smith (U.S. Patent Publication 2004/0181340 A1).
Regarding claim 1, Pessi discloses a computerized method of locating lightning activity (Pessi: Abstract) comprising:
receiving, by a server computing device from a satellite that detects lightning activity occurring in a geographic region, location coordinates and time data associated with lightning activity detected by the satellite (Pessi: FIGS. 1-2; pp. 834-835; sect. 1. Introduction, para. 2, [“…we used PacNet lightning rates corrected for network detection efficiency (DE) and TRMM satellite data matched in space and time to study the relationships…”]; pg. 835; sect. 2. Data and methods, sect. 2a. PacNet and data, paras. 1-4 [“Data from LLDN are included in the data The Examiner notes that ¶44 of Applicant’s specification discloses “lightning feature data (e.g., RF electromagnetic signal from the lightning) for lightning activity from at least one of the one or more ground-based lightning sensors 104…”  Thus Pessi discloses receiving lightning feature data as recited in the claim(s).});
capturing, by the server computing device from at least one of one or more ground-based lightning sensors that detect lightning activity, lightning feature data for lightning activity detected by the at least one of one or more ground-based lightning sensors (Pessi: FIG. 2; pp. 835-836; sect. 1. Introduction, para. 2, {See above.});
generating, by the server computing device, a plurality of ground point locations based upon the lightning feature data captured from the ground-based lightning sensors (Pessi: FIG. 1-2; pp. 834-835; sect. 2. Data and methods, sect. 2a. PacNet and data, paras. 1-4 [“The PacNet lightning data used in this study were quality controlled as follows: (i) Only the days when at least three PacNet sensors (Lihue, Kona, Unalaska + LLDN) were up were included in the analysis. (ii) Duplicated flash locations were removed from the database. A single lightning                         
                            
                                X
                                ,
                            
                            
                                
                                    X
                                    ≥
                                    1
                                
                            
                        
                     was chosen to represent the flash location…”]); and
comparing, by the server computing device, the ground point locations and the location coordinates received from the satellite (Pessi: FIGS. 1-2; pp. 833-835; sect. 1. Introduction, sect. 2. Data and methods, [“In this study, we used PacNet lightning rates corrected for network detection efficiency (DE) and TRMM satellite data matched in space and time to study the relationships between oceanic lightning, precipitation,  and hydrometeor characteristics.”]; {Entire document.}).
Pessi additionally discloses augmenting, by the server computing device, the location coordinates for the lightning activity received from the satellite with the lightning feature data captured from the ground-based sensors (Pessi: FIGS. 1-2; pp. 833-835; sect. 2. Data and methods, c. Methods, para. 1 [“TRMM-derived products were averaged over 0.5° latitude                         
                            ×
                        
                     0.5° longitude grid cells…Both LIS and PacNet lightning counts were normalized as flashes per 104 kilometers squared per hour. The size of a 0.5° grid cell is a function of latitude and was taken into account in the normalization.”]; FIGS. 7, 8b; pp. 840-841; sect. 3. Results, b. Vertical profiles of radar reflectivity, latent heat, and ice, para. 4 [“The 0-dBZ thresholds are found at slightly higher altitude in the summer than in the winter, probably because of the higher tropopause height. In the highest category, there is a noticeable bump in the summer data 
However, Pessi is silent as to explicitly disclosing at least one server computer, comparing, by the server computing device, the ground point locations and the location coordinates received from the satellite to identify one or more sets of matched data, and transmitting the augmented location coordinates for the lightning activity to one or more remote computing devices.
Rudlosky discloses that the North American Lightning Detection Network (NALDN), was a lightning detection network developed and operated by Vaisala, Inc., was well-known at the time of invention.  The NALDN network included at least one server computer at the time of invention (Rudlosky: sect. II. DATA AND METHODS, para. 5, [“The Global Lightning Dataset 360 (GLD360) is a long-range lightning detection network developed and operated by Vaisala, Inc. The network’s ground-based sensors detect the VLF radio waves emitted by lightning…”]).  Rudlosky additionally discloses comparing, by the server computing device, the ground point locations and the location coordinates received from the satellite to identify one or more sets of matched data (Rudlosky: sect. II. DATA AND METHODS, paras. 5-6, [“This study matches individual LIS flashes with WWLLN/GLD360/ENTLN strokes using the methods described by…Our analysis assumes that LIS observes all lightning flashes in its field of view, and no attempt was made to correct for diurnal variability in LIS DE. Several time and distance thresholds were examined to determine the best matching criteria for estimating the fraction of 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the features of providing a server computer for comparing the ground point locations and the location coordinates received from the satellite to identify one or more sets of matched data, disclosed by Rudlosky, into Pessi, with the motivation and expected benefit of determining which signals from ground-based sensors are due to lightning, and which signals are due to noise, to facilitate relaxation of normal noise reduction routines in the ground-based sensors and thereby increase the number of matches.  This method for improving Pessi was within the ordinary ability of one of ordinary skill in the art based on the teachings of Rudlosky.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Pessi and Rudlosky to obtain the invention as specified in claim 1.
However, Pessi, in view of Rudlosky, is silent as to explicitly disclosing transmitting the augmented location coordinates for the lightning activity to one or more remote computing devices.
Smith, in an analogous art, discloses a system and method for receiving and transmitting weather forecast information (Smith: Abstract.).  Therein, Smith discloses transmitting location coordinates, such as augmented location coordinates, for the lightning activity to one or more remote computing devices transmitting the augmented location coordinates for the lightning activity to one or more remote computing devices (Smith: FIG. 3A; ¶52 [“…FIG. 3A shows that the storm is generally moving east at a rate of 4 nautical miles every 10 minutes. Although only 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of transmitting location coordinates, such as augmented location coordinates, for the lightning activity to one or more remote computing devices transmitting the augmented location coordinates for the lightning activity to one or more remote computing devices, disclosed by Smith, into Pessi, as modified by Rudlosky, with the motivation and expected benefit of providing an alert that reaches persons and/or entities that may be directly affected by the severe weather or that may have an interest in the affected area.  This method for improving Pessi, as modified by Rudlosky, was within the ordinary ability of one of 
Regarding claim 14, the claim recites limitations found within claim 1, and is rejected under the same rationale applied to the rejection of claim 1.

Regarding claim 2, Pessi, in view of Rudlosky and Smith, teach all limitations from the parent claim 1 as shown above.  Rudlosky discloses wherein the server computing device receives optical energy information associated with the detected lightning activity from the satellite (Rudlosky: sect. II. DATA AND METHODS, paras. 1-2, [“Note that the GBNs (radiometric) and LIS (optical) detect different aspects of a lightning flash, and that this study compares GBN “strokes” with LIS “flashes”…The LIS is an optical detector which measures changes in cloud brightness caused by lightning [2]. It reports the time, location, and radiant energy of total lightning events.”]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of receiving optical energy information associated with the detected lightning activity from the satellite, disclosed by Pessi into Pessi, as modified by Rudlosky and Smith, with the motivation and expected benefit of facilitating determining the location of lightning activity.  This method for improving Pessi, as modified by Rudlosky and Smith, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Rudlosky.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Pessi and Rudlosky and Smith to obtain the invention as specified in claim 2.
claim 15, the claim recites limitations found within claim 2, and is rejected under the same rationale applied to the rejection of claim 2.

Claims 3-12 and 16-25 are rejected under 35 U.S.C. 103 as being unpatentable over Pessi, in view of Rudlosky and Smith; and further in view of Cummins (Cummins, Kenneth L., et al., “The U.S. National Lightning Detection NetworkTM and Applications of Cloud-to-Ground Lightning Data by Electric Power Utilities, IEEE Transactions of Electromagnetic Compatibility, Vol. 40, No. 4, November 1998, pp. 465-480). 
Regarding claim 3, Pessi, in view of Rudlosky and Smith, teach all limitations from the parent claim 2 as shown above.  Pessi discloses geographical areas associated with the received data correspond to one or more geographical areas being monitored by a radar network (Pessi: FIGS. 1-3, 7; pg. 837; sect. 2c., para. 1).
Cummins discloses capturing lightning feature data from ground-based lightning sensors, where the lightning feature data comprises radio sferic data (Cummins: FIG. 1; pp. 466-467, sect. II. CLOUD-TO-GROUND LIGHTNING, B. Electromagnetic Fields [“Return strokes radiate efficiently at frequencies of a few to a few tens of kilohertz and are the largest source of atmospheric radio noise (termed atmospherics, spherics, or sferics) at these frequencies.”]; sect. III. LIGHTNING DETECTION SYSTEMS, [“Before the development of weather radars, a variety of sferics detection systems were the primary means of identifying and mapping thunderstorms at medium and long ranges…”]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of capturing lightning feature data from ground-based lightning sensors, where the lightning feature data comprises radio sferic data, disclosed by 
Regarding claim 16, the claim recites limitations found within claim 3, and is rejected under the same rationale applied to the rejection of claim 3.

Regarding claim 4, Pessi, in view of Rudlosky and Smith and Cummins, teach all limitations from the parent claim 3 as shown above.  Cummins discloses combining the radio sferic data received from a plurality of the ground-based lightning sensors and processing the combined data using a time of arrival triangulation algorithm to generate the ground point locations (Cummins: FIG. 1; pp. 466-467, sect. III. LIGHTNING DETECTION SYSTEMS, A. Gated Wide-Band Magnetic Direction Finders (DF’s) [“The electric field was also sampled at this time to determine the stroke polarity. When employed in a network of DF’s, the location of the stroke could be determined by triangulation, and the peak current could be estimated from the measured peak field…”]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of capturing lightning feature data from ground-based lightning sensors, where the lightning feature data comprises radio sferic data, disclosed by Cummins, into Pessi, as modified by Rudlosky and Smith and Cummins, with the motivation and 
Regarding claim 17, the claim recites limitations found within claim 4, and is rejected under the same rationale applied to the rejection of claim 4.

Regarding claim 5, Pessi, in view of Rudlosky and Smith and Cummins, teach all limitations from the parent claim 4 as shown above.  Rudlosky discloses each ground point location comprises a location, a classification, an estimated peak current, and an estimated location accuracy (Rudlosky: sect. II. DATA AND METHODS, para. 4, [“The arrival times are calculated by correlating the waveforms from all sensors that detect the strokes of a flash. The waveform arrival time and signal amplitude are used to determine the stroke type (IC or CG), polarity, peak current, and location including latitude, longitude, and altitude.”]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of providing each ground point location comprising a location, a classification, an estimated peak current, and an estimated location accuracy comprises radio sferic data, disclosed by Cummins, into Pessi, as modified by Rudlosky and Smith and Cummins, with the motivation and expected benefit of combining the radio sferic data received from a plurality of the ground-based lightning sensors and processing the combined 
Regarding claim 18, the claim recites limitations found within claim 5, and is rejected under the same rationale applied to the rejection of claim 5.

Regarding claim 6, Pessi, in view of Rudlosky and Smith and Cummins, teach all limitations from the parent claim 4 as shown above.  Pessi discloses determining that a lightning event detected by one or more of the ground-based sensors occurred within a predetermined time of a lightning event detected by the satellite and occurred within a predetermined distance from the lightning event detected by the satellite (Pessi: FIGS. 1-2; pp. 834-835; sect. 1. Introduction, para. 2; pg. 835; sect. 2. Data and methods, sect. 2a. PacNet and data, paras. 1-4 {See above.}).
Regarding claim 19, the claim recites limitations found within claim 6, and is rejected under the same rationale applied to the rejection of claim 6.

Regarding claim 7, Pessi, in view of Rudlosky and Smith and Cummins, teach all limitations from the parent claim 6 as shown above.  Pessi discloses appending geographic coordinates and classification from the ground-based sensors to group data associated with the satellite (Pessi: FIGS. 1-2; pp. 833-835; sect. 2. Data and methods {See above.}).  Rudlosky discloses each ground point location comprises a location, a classification, an estimated peak current, and an estimated location accuracy (Rudlosky: sect. II. DATA AND METHODS, para. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of appending geographic coordinates, peak current, and classification from the ground-based sensors to group data associated with the satellite, disclosed by Pessi and Rudlosky, into Pessi, as modified by Rudlosky and Smith and Cummins, with the motivation and expected benefit of combining data received from a plurality of the ground-based lightning sensors and processing the combined data to generate the ground point locations.  This method for improving Pessi, as modified by Rudlosky and Smith and Cummins, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Pessi and Rudlosky.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Pessi and Rudlosky and Smith and Cummins to obtain the invention as specified in claim 7.
Regarding claim 20, the claim recites limitations found within claim 7, and is rejected under the same rationale applied to the rejection of claim 7.

Regarding claim 8, Pessi, in view of Rudlosky and Smith and Cummins, teach all limitations from the parent claim 4 as shown above.  Rudlosky discloses determining that a lightning event detected by one or more of the ground-based sensors occurred within a predetermined time of a lightning event detected by the satellite, occurred outside a first predetermined distance from the lightning event detected by the satellite, and occurred inside a second predetermined distance of the lightning event detected by the satellite (Rudlosky: sect. II. 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of determining that a lightning event detected by one or more of the ground-based sensors occurred within a predetermined time of a lightning event detected by the satellite, occurred outside a first predetermined distance from the lightning event detected by the satellite, and occurred inside a second predetermined distance of the lightning event detected by the satellite, disclosed by Rudlosky, into Pessi, as modified by Rudlosky and Smith and Cummins, with the motivation and expected benefit of determining the likeliness that both the satellite and the ground-based sensors are seeing a same physical lightning process.  This method for improving Pessi, as modified by Rudlosky and Smith and Cummins, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Rudlosky.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Pessi and Rudlosky and Smith and Cummins to obtain the invention as specified in claim 8.
Regarding claim 21, the claim recites limitations found within claim 8, and is rejected under the same rationale applied to the rejection of claim 8.

claim 9, Pessi, in view of Rudlosky and Smith and Cummins, teach all limitations from the parent claim 8 as shown above.  Pessi discloses augmenting step comprises appending geographic coordinates and classification from the ground-based sensors to group data associated with the satellite (Pessi: FIGS. 1-2; pp. 833-835; sect. 2. Data and methods {See above.}).  Rudlosky discloses each ground point location comprises a location, a classification, an estimated peak current, and an estimated location accuracy (Rudlosky: sect. II. DATA AND METHODS, para. 4, [“The arrival times are calculated by correlating the waveforms from all sensors that detect the strokes of a flash. The waveform arrival time and signal amplitude are used to determine the stroke type (IC or CG), polarity, peak current, and location including latitude, longitude, and altitude.”]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of augmenting step comprises appending geographic coordinates, peak current, and classification from the ground-based sensors to group data associated with the satellite, disclosed by Pessi and Rudlosky, into Pessi, as modified by Rudlosky and Smith and Cummins, with the motivation and expected benefit of combining data received from a plurality of the ground-based lightning sensors and processing the combined data to generate the ground point locations.  This method for improving Pessi, as modified by Rudlosky and Smith and Cummins, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Pessi and Rudlosky.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Pessi and Rudlosky and Smith and Cummins to obtain the invention as specified in claim 9.
Regarding claim 22, the claim recites limitations found within claim 9, and is rejected under the same rationale applied to the rejection of claim 9.

Regarding claim 10, Pessi, in view of Rudlosky and Smith and Cummins, teach all limitations from the parent claim 4 as shown above.  Rudlosky discloses determining that a lightning event detected by one or more of the ground-based sensors occurred outside of a predetermined time of a lightning event detected by the satellite or occurred outside a predetermined distance from the lightning event detected by the satellite (Rudlosky: sect. II. DATA AND METHODS, paras. 5-6, {See above.}).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of determining that a lightning event detected by one or more of the ground-based sensors occurred outside of a predetermined time of a lightning event detected by the satellite or occurred outside a predetermined distance from the lightning event detected by the satellite, disclosed by Rudlosky, into Pessi, as modified by Rudlosky and Smith and Cummins, with the motivation and expected benefit of determining the likeliness that both the satellite and the ground-based sensors are seeing a same physical lightning process.  This method for improving Pessi, as modified by Rudlosky and Smith and Cummins, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Rudlosky.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Pessi and Rudlosky and Smith and Cummins to obtain the invention as specified in claim 10.
Regarding claim 23, the claim recites limitations found within claim 10, and is rejected under the same rationale applied to the rejection of claim 10.

Regarding claim 11, Pessi, in view of Rudlosky and Smith and Cummins, teach all limitations from the parent claim 10 as shown above.  Pessi discloses the augmenting step See above.}).
Regarding claim 24, the claim recites limitations found within claim 11, and is rejected under the same rationale applied to the rejection of claim 11.

Regarding claim 12, Pessi, in view of Rudlosky and Smith and Cummins, teach all limitations from the parent claim 4 as shown above.  Cummins discloses determining a distance from the location coordinates received from the satellite to a location of each of the ground-based sensors; obtaining the radio sferic data from each ground-based sensor that is located within a predetermined distance from the location coordinates received from the satellite; determining an expected arrival time of the radio sferic data obtained from the ground-based sensors; combining the radio sferic data that has an expected arrival time within a predetermined threshold into a collection of radio sferic data; and determining a location of lightning activity associated with the radio sferic data (Cummins: FIGS. 1-6; pp. 465-468, sect. III. LIGHTNING DETECTION SYSTEMS, B. Time-of-Arrival (ToA) Sensors [“…lightning that is based on measurements of the time-of-arrival (ToA) of a radio pulse at several stations that are precisely synchronized. Since radio signals propagate close to the speed of light, a constant difference in the arrival time at two stations defines a hyperbola and multiple stations provide multiple hyperbolas whose intersections define a source location. ToA methods can provide accurate locations at long ranges…”]; FIGS. 2-7; pp. 470-472, sect. V. NETWORK PERFORMANCE PARAMETERS, A. Detection Efficiency [“…sensor will fail to report a stroke if the peak field is below the trigger threshold or if the waveform fails to pass the return stroke selection criteria, See above.}).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the features of determining a distance from the location coordinates received from the satellite to a location of each of the ground-based sensors; obtaining the radio sferic data from each ground-based sensor that is located within a predetermined distance from the location coordinates received from the satellite; determining an expected arrival time of the radio sferic data obtained from the ground-based sensors; combining the radio sferic data that has an expected arrival time within a predetermined threshold into a collection of radio sferic data; and determining a location of lightning activity associated with the radio sferic data, disclosed by Cummins, into Pessi, as modified by Rudlosky and Smith and Cummins, with the motivation and expected benefit of producing a more accurate location of the lightning process than the satellite.  
Regarding claim 25, the claim recites limitations found within claim 12, and is rejected under the same rationale applied to the rejection of claim 12.

Claims 27 and 38 are rejected under 35 U.S.C. 103 as being unpatentable over Pessi; in view of Smith.
Regarding claim 27, Pessi discloses a computerized method of locating lightning activity (Pessi: Abstract) comprising:
receiving, by a server computing device from a satellite that detects lightning activity occurring in a geographic region, location coordinates and time data associated with lightning activity detected by the satellite (Pessi: FIGS. 1-2; pp. 834-835; sect. 1. Introduction, para. 2; pg. 835; sect. 2. Data and methods, sect. 2a. PacNet and data, paras. 1-4, {See above.});
capturing, by the server computing device from at least one of one or more ground-based lightning sensors that detect lightning activity, lightning feature data for lightning activity detected by the at least one of one or more ground-based lightning sensors (Pessi: FIG. 2; pp. 835-836; sect. 1. Introduction, para. 2, {See above.});
identifying, by the server computing device, at least one of the one or more ground-based lightning sensors in proximity to the geographic region based upon the location coordinates and time data received from the satellite (Pessi: FIG. 1-2; pp. 834-835; sect. 2. Data and methods, sect. 2a. PacNet and data, paras. 1-4, {See above.}); and
Entire document.}).
Smith discloses transmitting the location of the lightning activity to one or more remote computing devices (Smith: FIG. 3A; ¶52; FIGS. 9-10; ¶87-88 {See above.}). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of transmitting the location of the lightning activity to one or more remote computing devices, disclosed by Smith, into Pessi, with the motivation and expected benefit of providing an alert that reaches persons and/or entities that may be directly affected by the severe weather or that may have an interest in the affected area.  This method for improving Pessi was within the ordinary ability of one of ordinary skill in the art based on the teachings of Smith.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Pessi and Smith to obtain the invention as specified in claim 1.
Regarding claim 38, the claim recites limitations found within claim 27, and is rejected under the same rationale applied to the rejection of claim 27.

Claims 28, 30-35, 39, and 41-46 are rejected under 35 U.S.C. 103 as being unpatentable over Pessi, in view of Smith; and further in view of Rudlosky. 
Regarding claim 28, Pessi, in view of Smith, teach all limitations from the parent claim 27 as shown above.  Rudlosky discloses wherein the server computing device receives optical 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of receiving optical energy information associated with the detected lightning activity from the satellite, disclosed by Pessi into Pessi, as modified by Smith, with the motivation and expected benefit of facilitating determining the location of lightning activity.  This method for improving Pessi, as modified by Smith, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Rudlosky.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Pessi and Smith and Rudlosky to obtain the invention as specified in claim 28.
Regarding claim 39, the claim recites limitations found within claim 28, and is rejected under the same rationale applied to the rejection of claim 28.

Regarding claim 30, Pessi, in view of Smith and Rudlosky, teach all limitations from the parent claim 27 as shown above.  Pessi determining that a lightning event detected by one or more of the ground-based sensors occurred within a predetermined time of a lightning event detected by the satellite and occurred within a predetermined distance from the lightning event detected by the satellite (Pessi: FIGS. 1-2; pp. 834-835; sect. 1. Introduction, para. 2; pg. 835; sect. 2. Data and methods, sect. 2a. PacNet and data, paras. 1-4 {See above.}).
claim 41, the claim recites limitations found within claim 30, and is rejected under the same rationale applied to the rejection of claim 30.

Regarding claim 31, Pessi, in view of Smith and Rudlosky, teach all limitations from the parent claim 30 as shown above.  Pessi discloses appending geographic coordinates and classification from the ground-based sensors to group data associated with the satellite (Pessi: FIGS. 1-2; pp. 833-835; sect. 2. Data and methods {See above.}).  Rudlosky discloses each ground point location comprises a location, a classification, an estimated peak current, and an estimated location accuracy (Rudlosky: sect. II. DATA AND METHODS, para. 4, [“The arrival times are calculated by correlating the waveforms from all sensors that detect the strokes of a flash. The waveform arrival time and signal amplitude are used to determine the stroke type (IC or CG), polarity, peak current, and location including latitude, longitude, and altitude.”]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of appending geographic coordinates, peak current, and classification from the ground-based sensors to group data associated with the satellite, disclosed by Pessi and Rudlosky, into Pessi, as modified by Smith and Rudlosky, with the motivation and expected benefit of combining data received from a plurality of the ground-based lightning sensors and processing the combined data to generate the ground point locations.  This method for improving Pessi, as modified by Smith and Rudlosky, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Pessi and Rudlosky.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Pessi and Smith and Rudlosky to obtain the invention as specified in claim 31.
claim 42, the claim recites limitations found within claim 31, and is rejected under the same rationale applied to the rejection of claim 31.

Regarding claim 32, Pessi, in view of Smith and Rudlosky, teach all limitations from the parent claim 27 as shown above.  Rudlosky discloses determining that a lightning event detected by one or more of the ground-based sensors occurred within a predetermined time of a lightning event detected by the satellite, occurred outside a first predetermined distance from the lightning event detected by the satellite, and occurred inside a second predetermined distance of the lightning event detected by the satellite (Rudlosky: sect. II. DATA AND METHODS, paras. 5-6, [“This study matches individual LIS flashes with WWLLN/GLD360/ENTLN strokes using the methods described by. Our analysis assumes that LIS observes all lightning flashes in its field of view, and no attempt was made to correct for diurnal variability in LIS DE. Several time and distance thresholds were examined to determine the best matching criteria for estimating the fraction of LIS flashes detected by the GBNs. Outside of very tight spatial (1 km) and temporal thresholds (50 ms), changing the matching criteria produced very small differences. We selected relatively broad distance (25 km) and time (330 ms) thresholds to ensure that all matches were identified.”]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of determining that a lightning event detected by one or more of the ground-based sensors occurred within a predetermined time of a lightning event detected by the satellite, occurred outside a first predetermined distance from the lightning event detected by the satellite, and occurred inside a second predetermined distance of the lightning event detected by the satellite, disclosed by Rudlosky, into Pessi, as modified by Smith and Rudlosky, 
Regarding claim 43, the claim recites limitations found within claim 32, and is rejected under the same rationale applied to the rejection of claim 32.

Regarding claim 33, Pessi, in view of Smith and Rudlosky, teach all limitations from the parent claim 32 as shown above.  Pessi discloses augmenting step comprises appending geographic coordinates and classification from the ground-based sensors to group data associated with the satellite (Pessi: FIGS. 1-2; pp. 833-835; sect. 2. Data and methods {See above.}).  Rudlosky discloses each ground point location comprises a location, a classification, an estimated peak current, and an estimated location accuracy (Rudlosky: sect. II. DATA AND METHODS, para. 4, [“The arrival times are calculated by correlating the waveforms from all sensors that detect the strokes of a flash. The waveform arrival time and signal amplitude are used to determine the stroke type (IC or CG), polarity, peak current, and location including latitude, longitude, and altitude.”]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of augmenting step comprises appending geographic coordinates, peak current, and classification from the ground-based sensors to group data associated with the satellite, disclosed by Pessi and Rudlosky, into Pessi, as modified by Smith 
Regarding claim 44, the claim recites limitations found within claim 33, and is rejected under the same rationale applied to the rejection of claim 33.

Regarding claim 34, Pessi, in view of Smith and Rudlosky, teach all limitations from the parent claim 27 as shown above.  Rudlosky discloses determining that a lightning event detected by one or more of the ground-based sensors occurred outside of a predetermined time of a lightning event detected by the satellite or occurred outside a predetermined distance from the lightning event detected by the satellite (Rudlosky: sect. II. DATA AND METHODS, paras. 5-6, {See above.}).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of determining that a lightning event detected by one or more of the ground-based sensors occurred outside of a predetermined time of a lightning event detected by the satellite or occurred outside a predetermined distance from the lightning event detected by the satellite, disclosed by Rudlosky, into Pessi, as modified by Smith and Rudlosky, with the motivation and expected benefit of determining the likeliness that both the satellite and the ground-based sensors are seeing a same physical lightning process.  This method for 
Regarding claim 45, the claim recites limitations found within claim 34, and is rejected under the same rationale applied to the rejection of claim 34.

Regarding claim 35, Pessi, in view of Smith and Rudlosky, teach all limitations from the parent claim 35 as shown above.  Pessi discloses the augmenting step comprises leaving group data associated with the satellite unchanged (Pessi: FIGS. 1-2; pp. 833-835; sect. 2. Data and methods, c. Methods, para. 1; FIGS. 7, 8b; pp. 840-841; sect. 3. Results, b. Vertical profiles of radar reflectivity, latent heat, and ice, para. 4 {See above.}).
Regarding claim 46, the claim recites limitations found within claim 35, and is rejected under the same rationale applied to the rejection of claim 35.

Claims 29, 36, 40, and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Pessi, in view of Smith; and further in view of Cummins. 
Regarding claim 29, Pessi, in view of Smith, teach all limitations from the parent claim 27 as shown above.  Pessi discloses geographical areas associated with the received data correspond to one or more geographical areas being monitored by a radar network (Pessi: FIGS. 1-3, 7; pg. 837; sect. 2c., para. 1).
Cummins discloses capturing lightning feature data from ground-based lightning sensors, where the lightning feature data comprises radio sferic data (Cummins: FIG. 1; pp. 466-467, sect. See above.}).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of capturing lightning feature data from ground-based lightning sensors, where the lightning feature data comprises radio sferic data, disclosed by Cummins, into Pessi, as modified by Smith, with the motivation and expected benefit of combining the radio sferic data received from a plurality of the ground-based lightning sensors and processing the combined data to generate the ground point locations.  This method for improving Pessi, as modified by Smith, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Cummins.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Pessi and Smith and Cummins to obtain the invention as specified in claim 29.
Regarding claim 40, the claim recites limitations found within claim 29, and is rejected under the same rationale applied to the rejection of claim 29.

Regarding claim 36, Pessi, in view of Smith, teach all limitations from the parent claim 27 as shown above.  Cummins discloses determining a distance from the location coordinates received from the satellite to a location of each of the ground-based sensors; obtaining the radio sferic data from each ground-based sensor that is located within a predetermined distance from the location coordinates received from the satellite; determining an expected arrival time of the radio sferic data obtained from the ground-based sensors; combining the radio sferic data that has an expected arrival time within a predetermined threshold into a collection of radio sferic data; and determining a location of lightning activity associated with the radio sferic data (Cummins: See above.}).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the features of determining a distance from the location coordinates received from the satellite to a location of each of the ground-based sensors; obtaining the radio sferic data from each ground-based sensor that is located within a predetermined distance from the location coordinates received from the satellite; determining an expected arrival time of the radio sferic data obtained from the ground-based sensors; combining the radio sferic data that has an expected arrival time within a predetermined threshold into a collection of radio sferic data; and determining a location of lightning activity associated with the radio sferic data, disclosed by Cummins, into Pessi, as modified by Smith, with the motivation and expected benefit of producing a more accurate location of the lightning process than the satellite.  This method for improving Pessi, as modified by Smith, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Cummins.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Pessi and Smith and Cummins to obtain the invention as specified in claim 36.
Regarding claim 47, the claim recites limitations found within claim 36, and is rejected under the same rationale applied to the rejection of claim 36.

Allowable Subject Matter
Dependent claim 13 would be allowable over the prior art of record if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and to overcome the outstanding rejections under section 101.  The primary reason for the indicated allowability over prior art of record of claim 13, is that, in combination with the other claim elements, c) determining location (p) and time (t) for each radio sferic in the collection of radio sferic data that minimizes |t−D(p, ps)/c−tp|; d) determining a residual value (r) for all radio sferics in the collection of radio sferic data using the equation: r = t−D(p, ps)/c−tp; e) if (r) is below a predefined value for each radio sferic, identifying a location of the lightning activity based upon the determined locations for the radio sferics; and f) if (r) is not below a predefined value for at least one radio sferic, removing radio sferics from the collection of radio sferic data that have a residual value (r) above the predefined value and returning to step c).  
Dependent claims 26, 37, and 48 recite the same subject matter recited in claim 13 and are indicated as allowable over the prior art of record for the reasons set forth above.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P AIELLO whose telephone number is (303) 297-4216.  The examiner can normally be reached on 8 AM - 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JEFFREY P AIELLO/Examiner, Art Unit 2864